The court was mistaken in this proposition: "It matters little in the present case which of these doors is held to be the outer door of the home; for upon the admitted facts, this plaintiff had no right to undertake to exclude the defendant from the tenement while she and the officer both remained outside." The rights of the plaintiff and her family as to the door leading into her apartments, and their rights as to the common front door, were materially different, and the jury should have been so informed. The rooms occupied by the plaintiff and family consisted of, and in themselves formed, a separate and complete habitation for the plaintiff and her family. They were *Page 391 
entitled to the use and occupancy of these rooms and the door leading from them into the hall, as if they were a part of a distinct structure. The common outer door of this house served as a passageway for the occupants of these different habitations. All the rights which the plaintiff and her family had in and to this outer door was the right to use it in common with the other tenants. It is a familiar principle of law that where there are different apartments of a house, having a common outer door, the door of the apartment of each separate occupant is his outer door which cannot be broken open to serve civil process. I Swift's Digest, 607; Swain v. Mizner, 74 Mass. (8 Gray) 182, 69 Amer. Dec. 244.
The law is also well settled that if the outer door is shut and latched, although not fastened, an officer has no right to open it and enter without the permission of the owner. The fact that the plaintiff was upon the outside of the door leading from the hall into her apartments, when the door was opened, did not alter her rights if the entry was contrary to her known will and objection. A man's dwelling-house is not only for his own personal protection, but it is also for the protection of his family and his property therein while it is occupied as a residence. 1 Swift's Digest, 606; Curtis v.Hubbard, 4 Hill (N. Y.) 437, 40 Amer. Dec. 292; Ilsley
v. Nichols, 29 Mass. (12 Pick.) 270, 22 Amer. Dec. 425.
The court below, in that part of its charge already quoted, also stated to the jury: "If you find that the locking of the door by the brother and the breaking of it by the defendant were practically simultaneous acts, then the officer is not to blame for the breaking of this door, and the principle sought to be invoked by the plaintiff does not apply, unless you find he broke the door intentionally." The language of these remarks is susceptible to the interpretation that there was evidence *Page 392 
from which the jury might find that the alleged breaking of the door was accidental and not intentional. One serious fault with this instruction is that the record discloses that there is no foundation for the statement that the breaking of the door by the officer was accidental. The most favorable statement of the defendant's contention upon this part of the case is to be found in his own statement of his claims to the jury. It here appears that he offered evidence to prove and claimed to have proven that he "turned the knob of the door leading into the room of the said tenement and having opened the door slightly the plaintiff called to her brother inside of the room to lock the door and he jumped against the door, slamming it together and bolting it against the officer, the pressure of whose shoulder against the door at the same time resulted in breaking the bolt, whereupon the defendant constable entered the room." It is plain that the remarks of the court upon this part of the case were misleading, and that the jury might have been lead to a harmful conclusion thereby.
   There is error, the judgment is set aside and a new trial is ordered.
In this opinion the other judges concurred.